DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The closest prior art of record, Tonar (U.S. 2012/0243093), teaches a sensor module comprising: a base member 14; at least one of a single or a plurality of sensors 12 and vibrators arranged on the base member; and a protective member 20 constituted of at least one flat surface or a curved surface (see figure 4, see figure 13), provided so as to cover the at least one of the sensors and the vibrators, wherein a part or whole of the protective member is formed of a strengthened glass and the strengthened glass is a chemically strengthened glass (see claim 9) or a physically strengthened glass.
However, Tonar fails to teach wherein the chemically strengthened glass has a surface compressive stress value of 200 NPa or more and a depth of compressive stress layer of 200 pin or more, and a compressive stress value at a depth of 200 pin from a surface of the chemically strengthened glass is 0.39 times or more than a compressive stress value at a depth of 100 pm from the surface of the chemically strengthened glass.
Therefore, the prior art of record fails to teach the invention as set forth in claims 1-17, and the Examiner can find no teaching of the Sensor Module, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL E WILLIAMS/Examiner, Art Unit 2855